COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


BRIAN E. WALTON
                                                                MEMORANDUM OPINION *
v.     Record No. 1934-09-2                                         PER CURIAM
                                                                  DECEMBER 22, 2009
HENRICO (COUNTY OF) DIVISION OF FIRE


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Gregory S. Hooe; Marks & Harrison, P.C., on brief), for appellant.

                 (Ralph L. Whitt, Jr.; Brandon R. Jordan; Whitt & Del Bueno, PC, on
                 brief), for appellee.


       Brian E. Walton appeals a decision of the Workers’ Compensation Commission denying

temporary total disability benefits because he failed to market his residual work capacity. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Walton v. Henrico (County of) Fire, VWC File No. 237-08-07 (July 30, 2009). We dispense

with oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.